Citation Nr: 1812044	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-27 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicide agents. 

3.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus or coronary artery disease.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus.

6.  Entitlement to service connection for a vision disability, to include as due to diabetes mellitus.

7.  Entitlement to service connection for kidney disease, to include as due to diabetes mellitus.

8.  Entitlement to service connection for hyperthyroidism, to include as due to diabetes mellitus.

9.  Entitlement to an initial compensable evaluation for a skin disability, diagnosed as seborrheic dermatitis.

10.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

11.  Entitlement to an effective date earlier than April 1, 2017, for an award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1974.  He also reports a prior period of active duty for training (ACDUTRA) in 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, a November 2013 rating decision of the RO in Togus, Maine, and February 2017 and June 2017 rating decisions of an RO in an undisclosed location.  Jurisdiction has since been transferred to the RO in Indianapolis, Indiana.

In November 2015, the Board remanded the Veteran's service connection claims with instruction to provide the Veteran the opportunity to testify at a Board hearing.  In June 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in this remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  All service connection claims were subsequently denied in a September 2016 Board decision, in which the Board also remanded the issue of whether new and material evidence had been submitted to reopen a claim of service connection for bilateral hearing loss; that claim has since been granted in full and is therefore no longer before the Board.  The Veteran appealed the denial of his service connection claims to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in an October 2017 order granting a joint motion for partial remand (JMPR).  These issues are therefore again before the Board.

The issues of entitlement to increased ratings for bilateral hearing loss and a skin disability and an earlier effective date for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus is not related to exposure to herbicide agents or otherwise related to service.

2.  Coronary artery disease is not related to exposure to herbicide agents or otherwise related to service.

3.  Erectile dysfunction is not related to service or a service-connected disability.

4.  Peripheral neuropathy of the bilateral upper extremities is not related to service or a service-connected disability.

5.  Peripheral neuropathy of the bilateral lower extremities is not related to service or a service-connected disability.

6.  A vision disability is not related to service or a service-connected disability.

7.  Kidney disease is not related to service or a service-connected disability.

8.  Hyperthyroidism is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for coronary artery disease, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for erectile dysfunction, to include as due to diabetes mellitus or coronary artery disease, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for a vision disability, to include as due to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for service connection for kidney disease, to include as due to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for service connection for hyperthyroidism, to include as due to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for diabetes mellitus and coronary artery disease due to exposure to herbicide agents.  He further claims service connection for erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, a vision disability, kidney disease, and hyperthyroidism secondary to diabetes mellitus and/or coronary artery disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For certain diseases with a relationship to herbicide agent exposure, such as diabetes mellitus and ischemic heart disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Absent a presumption based on service in Vietnam, service connection may be established on a direct basis if the evidence shows that a current disability was, in fact, caused by exposure to herbicide agents or some other incident of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The October 2017 JMPR instructs the Board to address whether the evidence establishes exposure to herbicide agents on a direct basis.  No new evidence has been submitted regarding these issues since the vacated September 2016 denial, with the exception of a January 2018 brief arguing that the Veteran was exposed to herbicide agents.  To the extent that service connection is available based on presumptive exposure to herbicide agents or a finding that a disability was otherwise related to service, the Board herein incorporates by reference the facts and analysis as articulated in the vacated September 2016 denial, which are undisturbed by the JMPR.  The Board will therefore only address whether the evidence establishes exposure to herbicide agents absent a presumption of such exposure.

In his March 2009 claim, the Veteran reported exposure to Agent Orange during service at Fort Riley in Kansas.  Specifically, he reported that it was his responsibility to clean military vehicles and equipment that had been sent back from Vietnam and were covered with Agent Orange.  He stated that it rained, dissolving the Agent Orange into a liquid that got onto his skin.

In a November 2009 statement, the Veteran reported that his VA treating physician had concluded that his disabilities were the result of exposure to Agent Orange.  In a second November 2009 statement, he reported that the division he served with in Kansas had returned from Vietnam in May 1970.  The division brought back vehicles and equipment, including canvas tents and canvas vehicle covers that had a reddish-brown rust-colored substance on them.  The Veteran stated that this substance was dried-up Agent Orange, and that as he used this equipment it came in contact with his skin and clothing.  He stated that when the substance touched his skin it caused an immediate burning sensation with blistering and scaling.  He stated that he served with a second division that returned from Vietnam in August 1972, and that he was again exposed to the substance.

In a February 2010 letter, the Veteran's private treating endocrinologist opined that his diabetes was the result of his reported exposure to Agent Orange.  The record contains further similar statements from other treating physicians.

At his June 2016 hearing, the Veteran reiterated his prior statements in explaining his exposure to Agent Orange.  

In a July 2016 brief, the Veteran's representative noted that the Veteran is competent to report that he was exposed to a chemical.  He specifically reported coming into contact with Agent Orange while serving at Fort Riley in the summer of 1970 and later in 1971.  He further reported being exposed in 1972 while serving with the 101st Airborne Division.  His representative cited reports that aircraft used to spray herbicide agents were found to have contamination as late as 1994.  Specifically, he cited a report regarding C-123 aircraft.  The Veteran's personal flight log shows that he flew in helicopters that were previously flown in Vietnam, which the representative argues are analogous to the C-123 aircraft.  The representative further cited opinions of medical care providers that the Veteran's conditions were caused by exposure to Agent Orange.  The representative made similar arguments in a January 2018 brief.

The Board finds that the evidence weighs against a finding that the Veteran was exposed to herbicide agents.  As to the Veteran's firsthand observations, while his representative argues that he is competent to report that he was exposed to a chemical, he is not competent to identify the chemical.  He has provided no basis beyond his own speculation to support his contention that the chemical which he says burned him was Agent Orange or any other herbicide agent.  

The Veteran's representative has argued that the Veteran could have been exposed to Agent Orange, based on evidence showing that some helicopters that were used to spray herbicide agents were subsequently returned to the United States in a contaminated state.  The Board finds that this evidence presents the possibility that the Veteran could have been in contact with a helicopter that was used for spraying herbicides, but it does not establish that the Veteran actually had exposure herbicidal residue.  Specifically, the representative cites reports that C-123 aircraft which sprayed herbicides were contaminated as late as 1994.  In response to reports such as the one cited by the Veteran's representative, VA issued regulations providing a presumption of exposure for individuals who performed service in the Air Force under circumstances in which they regularly and repeatedly operated, maintained, or served onboard a C-123 aircraft known to have been used to spray an herbicide agent in Vietnam.  38 C.F.R. § 3.307(a)(6)(v).  The Board notes that the presumption of exposure is only triggered when it can be established that the specific aircraft in which an individual served was used to spray herbicide agents in Vietnam.  This presumptive exposure does not apply to the Veteran in this case.  The Veteran's representative asserts that as a result of herbicide spraying operations conducted by helicopters in Vietnam, ". . . it seems at least as likely as not that UH-1 helicopters returning from Vietnam would have the have levels of herbicide residuals in the interior of the aircraft as was documented in the C-123 . . ." However, VA has not extended this presumption to claimants who allege exposure in helicopters.  Absent this presumption, the evidence does not establish that helicopters would have the same levels of herbicide agent residue as C-123 aircraft.  

To the extent that the Veteran had flown or been in contact with a helicopter that had once been in Vietnam, there is no evidence that any such helicopter(s) was used to spray herbicide agents.  The evidence does not show that any specific helicopters that sprayed herbicide agents were present at Fort Riley from 1970 to 1971, the only period for which the Veteran has provided specific details of the circumstances of his exposure.  The use of the UH-1 helicopter was ubiquitous during the Vietnam War, with thousands deployed.  The Veteran's representative argues that the mere fact that the Veteran flew in a UH-1 helicopter that had been in Vietnam makes it at least as likely as not that he had been exposed to herbicide agents.  The argument essentially asserts the existence of a de facto presumption for any service in UH-1 helicopters that had been, at one time or another, in Vietnam.  Generally, for a Veteran to attain service connection on a presumptive standard, he need only show that he served in a location or engaged in an activity that VA has associated with exposure to herbicide agents.  UH-1 helicopters that had been in Vietnam are not designated as such within the applicable legal or regulatory scheme and are therefore afforded no such presumption.  For the Veteran to attain service connection on a direct equipoise standard, he must at least provide evidence that does not require the Board to make a presumption.  He has not stated that he was told that he was in vehicles or aircraft with Agent Orange residue.  He has not provided any documentation or basis of knowledge to show that he served in a specific vehicle used to carry or disperse herbicide agents.  He has not provided any persuasive evidence to show that presence in a UH-1 helicopter that had sprayed herbicide agents would constitute the same level of exposure as presence in a C-123 aircraft that had sprayed herbicide agents.  The Board thus cannot find that the Veteran was as likely as not exposed to herbicide agents without resort to a presumption that neither Congress nor VA have enacted.  Indeed, even the presumption that is available regarding C-123 aircraft requires a showing that the claimant's specific aircraft was among those which sprayed herbicide agents.  The Veteran has made no such showing regarding any specific UH-1 helicopters, and his statements, in any event, do not describe runoff from helicopter interiors, but rather a crusty residue on canvas tents and canvas vehicle covers.  

Finally, the Board notes that the Veteran and his representative rely on multiple statements from his treating physicians indicating that it is more likely than not that exposure to Agent Orange caused his disabilities.  While these experts are competent to provide opinions as to whether any such exposure could have contributed to his disabilities, they have provided no basis of knowledge to state that such exposure occurred.  These opinions would be highly probative to establish a relationship between exposure and his disabilities, but there is no medical rationale given to support the notion that the existence of the Veteran's disabilities makes exposure to herbicide agents more likely.

The Board thus finds that it was less likely than not that the Veteran was exposed to herbicide agents.  For these reasons, and for those explained in the vacated September 2016 Board decision, service connection for all claimed disabilities is denied.




[CONTINUED ON THE NEXT PAGE]










ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicide agents, is denied.

Service connection for coronary artery disease, to include as due to exposure to herbicide agents, is denied. 

Service connection for erectile dysfunction, to include as due to diabetes mellitus or coronary artery disease, is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus, is denied.

Service connection for a vision disability, to include as due to diabetes mellitus, is denied.

Service connection for kidney disease, to include as due to diabetes mellitus, is denied.

Service connection for hyperthyroidism, to include as due to diabetes mellitus, is denied.


REMAND

In compliance with the Board's September 2016 decision granting service connection for a skin disability diagnosed as seborrheic dermatitis, a February 2017 rating decision assigned a noncompensable evaluation.  The Veteran submitted a March 2017 notice of disagreement.  Similarly, after complying with the instructions in the remand section of the September 2016 Board decision, an April 2017 rating decision granted service connection for bilateral hearing loss and awarded a noncompensable evaluation effective April 1, 2017.  The Veteran submitted a June 2017 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to any of these issues.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to increased ratings for bilateral hearing loss and a skin disability and entitlement to an earlier effective date for bilateral hearing loss.  If, and only if, the Veteran perfects the appeal to any issues, they must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


